DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0096] recites “first valve assembly 110”.  The remainder of the disclosure appears to indicate that 110 is the first functional unit.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “the third hydraulic fluid reservoir has an inlet”.    Parent claim 1 has been amended to recite “a second check valve subject to a spring force at an inlet of the third hydraulic fluid reservoir.”  It is not clear if the inlet of claim 13 is the same as the inlet of claim 1, or an additional inlet.
	Claim 21 recites “a first valve assembly fluidly connected to the third hydraulic fluid reservoir and arranged in parallel with the second hydraulic fluid reservoir; and a second valve assembly fluidly connected to the first functional unit and arranged in parallel with the serially connected second and third hydraulic fluid reservoirs.”  The disclosure and prior claim 16 appear to indicate that valves such as 170/174 are part of the first valve assembly and valves 172/176 are part of the second valve assembly.  Claim 10 recites that the second valve assembly is arranged in a fluid path which extends parallel to the second hydraulic reservoir which appears to correspond to valve 178.  [0096] indicates that valves 202/204 are the first valve assembly.  New claim 21 recites the first valve assembly connected to the third reservoir and parallel to the second reservoir.  Valves 170/174 do not appear to have this arrangement.  Claim 21 further recites a second valve assembly connected to the first functional unit and parallel with the serially connected second and third hydraulic reservoirs.  Valves 172/176 do not appear to have this arrangement, nor valve 178.  It is not clear if the recited first and second valve assemblies are intended to correspond to that of the prior claims and disclosure, of are other valves.  Claim 14 defines a third valve assembly which is arranged in a fluid path which extends parallel to the third reservoir.  Valve 179 appears to correspond to this valve assembly.  Claim 14 and its parent claim do not define a first or second valve assembly.  It is not clear if valve 179 corresponds to both the third valve assembly of claim 14 and the second valve assembly of claim 21, or if different valves are intended.  It is also unclear if the recitation of a “third” valve assembly in a claim without defining first and second valve assemblies is intended to convey anything, particularly in light of the inconsistency in valve naming.
Allowable Subject Matter
Claims 1-9, 12 and 15 are allowed.
Claims 10, 13-14 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK